DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
Claims 1-5, 7-11, 14-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Jiang et al. (US 20170019887 A1), Basu Mallick et al. (US 20190182639 A1) and Lim et al. (US 20170071010 A1) are the closest prior art to the claimed invention.

Regarding claim 1, Jiang teaches a method comprising: receiving, by a wireless device from a base station, at least one radio resource control (RRC) message comprising: 
an uplink radio network temporary identifier (RNTI) for a periodic resource allocation; and 
at least one configuration parameter comprising: 
an uplink interval parameter.
Basu Mallick teaches at least one first parameter indicating that the periodic resource allocation is for data associated with at least one logical channel identifier; 
transmitting, by the wireless device to the base station, assistance information; 
receiving, based on the assistance information, a downlink control information (DCI) corresponding to the uplink RNTI, the DCI indicating activation of the periodic resource allocation; and 
transmitting, to the base station and employing the at least one configuration parameter, at least one transport block comprising the data associated with the at least one logical channel identifier.

Jiang, Basu Mallick and Lim alone or in combination do not teach wherein the assistance information further comprises a traffic type for the uplink periodic traffic, wherein the traffic type comprises voice traffic and vehicle communication services traffic of a particular application in combination with all the recited limitations of claim 1.

Regarding claim 8, Jiang teaches a method comprising: 
transmitting, by a base station, at least one radio resource control (RRC) message comprising: 
an uplink radio network temporary identifier (RNTI) for a periodic resource allocation; and
at least one configuration parameter for the periodic resource allocation comprising:
an uplink interval parameter.
Basu Mallick teaches at least one first parameter indicating that the periodic resource allocation is for data associated with at least one logical channel identifier;  
 receiving, by the base station from the wireless device, assistance information;
transmitting, based on the assistance information, a downlink control information (DCI) corresponding to the uplink RNTI, the DCI indicating activation of the periodic resource allocation; and 
receiving, by the base station, at least one transport block comprising the data associated with the at least one logical channel identifier.
Lim teaches assistance information comprising: the at least one logical channel identifier for uplink periodic traffic; and a message size for the uplink periodic traffic.
Jiang, Basu Mallick and Lim alone or in combination do not teach wherein the assistance information further comprises a traffic type for the uplink periodic traffic, wherein the traffic type comprises voice traffic and vehicle communication services traffic of a particular application in combination with all the recited limitations of claim 8.

Regarding claim 15, Jiang teaches a wireless device comprising: 
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from a base station at least one radio resource control (RRC) message comprising: an uplink radio network temporary identifier (RNTI) for a periodic resource allocation; and
at least one configuration parameter comprising:
an uplink interval parameter.
Basu Mallick teaches at least one first parameter indicating that the periodic resource allocation is for data associated with at least on logical channel identifier; 
Transmit, to a base station, assistance information; 
receive, based on the assistance information, a downlink control information (DCI) corresponding to the uplink RNTI, the DCI indicating activation of the periodic resource allocation; and 
transmit, to the base station and employing the at least one configuration parameter, at least one transport block comprising the data associated with the at least one logical channel identifier.
Lim teaches assistance information comprising: the at least one logical channel identifier for uplink periodic traffic; and a message size for the uplink periodic traffic.
Jiang, Basu Mallick and Lim alone or in combination do not teach wherein the assistance information further comprises a traffic type for the uplink periodic traffic, wherein the traffic type comprises voice traffic and vehicle communication services traffic of a particular application in combination with all the recited limitations of claim 15.


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 20200329489 A1) discloses a service data transmission method, user equipment, and a network device are provided. The method includes: determining, by a network device, a control message used to indicate at least two SPS configurations, and sending the control message to user equipment; and receiving, by the user equipment, the control message sent by the network device, and activating the at least two SPS configurations based on the control message, where each of the at least two activated SPS configurations is used to transmit corresponding service data. In embodiments of the present invention, at least two SPS configurations can be simultaneously performed, thereby improving service data transmission efficiency.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641